FINE, J.
¶ 20. {dissenting). In my view, there are two overriding principles that govern this case and require reversal. Accordingly, I respectfully dissent.
¶ 21. First, as the Majority recognizes, we must, absent an ambiguity or constitutional infirmity, apply statutes as they are written. See State ex rel. Kalal v. Circuit Court for Dane County, 2004 WI 58, ¶¶ 43-44, 271 Wis. 2d 633, 661-662, 681 N.W.2d 110, 123-124. This is also true of ordinances. See Murr v. St. Croix County Bd. of Adjustment, 2011 WI App 29, ¶ 9, 332 Wis. 2d 172, 180, 796 N.W.2d 837, 842.
¶ 22. Rule III, Section 10 of the Milwaukee County Civil Service Rules provides:
In the absence of proof of fraudulent acts or false statements by an applicant, no examination or papers connected therewith shall be subject to review after the posting of an eligible list resulting therefrom, except that the Director of Human Resources may correct clerical errors of examiners or errors made in calculating averages any time before the cancellation of such list; provided, however, that no person theretofore certified from such list shall be displaced by reason of such correction. Examination papers of any examination shall be preserved for a period of one year from the date of the examination, after which they may be destroyed if considered desirable.
Thus, unless there is "proof of fraudulent acts or false statements by an applicant," "no person . . . certified . . . shall be displaced." Yet, this is precisely what the circuit court did and what the Majority does even though no one has even alleged that the candidates here committed fraud or made any false statements.
*207¶ 23. Second, as in all law, there is a need for finality in these matters as well. See State v. Escalona-Naranjo, 185 Wis. 2d 168, 185, 517 N.W.2d 157, 163 (1994) ("We need finality in our litigation."). That is why Section 10 reads as it does. Under the Majority's void-at-its-very-origin analysis, no successful candidate's position would ever be secure, and no candidate would ever be at peace — whether one, five, ten, or twenty years had passed (and if some intermediate line is to be drawn, it is certainly not our function to draw it anew because Section 10 draws its own line.).
¶ 24. Oliver Wendell Holmes, Jr., once observed in a different context that citizens "must turn square corners when they deal with the Government." Rock Island, Ark. & La. R.R. v. United States, 254 U.S. 141, 143 (1920). In my view, it is even more important that government turn square corners when it deals with its citizens. Sadly, that has not been done here. I respectfully dissent because I would apply Section 10's clear mandate and reverse.